 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANYandUNITED ELECTRICAL RADIO & MACHINE WORKERS OFAMERICA, LOCAL #410Case No. C-770.-Decided December 13, 1939Electrical AppliancesManufacturingIndustry-Interference,Restraint, andCoercion:threat to president of outside union ; hostile statement to union com-mittee ; dealing with company-dominated organization;allegations of surveil-lance, dismissed for lack ofevidence-Company-Dominated Union:history ofadmittedly dominatedJoint Conference CommitteePlan from its establishmentby respondent in 1933 to its discontinuance by respondent on May 12, 1937, con-sidered in evaluating alleged unfair labor practices;attempt byrespondent torevise PlanafterApril 12, 1.937;Independent launched in May1937 by em-ployees who were activerepresentatives under Plan and constitution draftedby them, basedon draftsfor revising Plan, with representatives still subjectedto respondent's control ;respondent induced employeesto acceptthe Independentas a substitutefor thePlan, enablingit to enroll majorityof 2300 employeesin less than a month ; discrimination in favor of:refusing use of ball to outsideorganization where speaker not an employee;events subsequent to formationimmaterial,because constitution of Independent subjecting representatives toemployer's continuing control, incapacitatedit from actingas free representativeof employees;no finding of financial support ; Independent disestablished asrepresentativefor collectivebargaining.Mr. Mark Lauter,for the Board.Mr. Harold Smith, Mr. C. A. Reinwald,andMr. R. L. Gilpatric,of New York City, for the respondent.Isserman, Isserman, Rothbard d Kapelsohn, Mr. NeilBrant,andMr. Samuel L. Rothbard,of Newark, N. J., andMr. Stanley H. New-ton,of Bloomfield, N. J., for Local #410.Mr. Ralph Ricciardi,andBailey c -Grimm,byMr. George L.Bailey,of Newark, N. J., for the Independent.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Electrical, Radio & MachineWorkers of America, Local #410, herein called Local #410, the Na-tional Labor Relations Board, herein called the Board, by itsRegional18 N. L.R. B., No. 46.300 WLSTIINGH.OUSP ELECTRIC & ITANUI ACTURING COMPANY 301Director for the Second Region (New York City), issued its com-plaint, dated March 8, 1938, against the Westinghouse Electric & Man-ufacturing Company, herein called the respondent, alleging that therespondent, at its place of business on Clearfield Avenue, Bloomfield,New Jersey, herein called the Bloomfield plant, had engaged in andwas engaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaint alleges,in substance, that the respondent (1) dominated and interfered withthe formation and administration of, and contributed support to, alabor organization of its employees at the Bloomfield plant, thesaid organization being known as The Employees' IndependentUnion, herein called the Independent; and (2) interfered with, re-strained, and coerced its employees at the Bloomfield plant in theexercise of the rights guaranteed in Section 7 of the Act by its activ-ities in connection with the Independent, by urging, persuading, andwarning the said employees to become members of the Independentand to refrain from becoming or remaining members of Local #410,by threatening them with reprisals if they became or remained mem-bers of Local #410, by keeping the meetings of Local #410 undersurveillance, and by other acts.The complaint, containing notice ofithearing, was duly served upon the respondent, upon Local #410,and upon the Independent.Thereafter the respondent duly filed its answer to the complaint,admitting some of the jurisdictional allegations thereof but denyingthat it had engaged in any of the alleged unfair labor practices.The respondent also duly filed a motion for a bill of particulars,and a motion to consolidate the proceeding with another proceedingtheretofore duly commenced by the Independent, pursuant to Section9 (c) of the Act, for investigation and certification as the exclusiverepresentative of all the employees in a certain unit claimed to beappropriate at the respondent's Bloomfield plant for the purposes ofcollective bargaining.'The Independent duly filed a motion to intervene, and to consoli-date the proceeding with the aforesaid proceeding for investigationand certification of representatives, and for a change of venue tosome locality near Bloomfield, New Jersey.Pursuant to notice, a hearing was duly held on May 5, 6, 9, 11, 12,and 13, 1938, at New York City, before Paul Davier, the Trial Exam-iner duly designated by the Board.The Independent's motion tointervene was granted.The respondent and the Independent wererepresented by counsel and participated in the hearing, and were1Case No.II-R-408. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.2Therespondent's motion for a bill of particulars and its motion to con-solidate were denied.'The Independent's motion to consolidate anditsmotion for a change of venue were denied.On July 14, 1938, the Trial Examiner filed his Intermediate Re-port, in which he found that the respondent had dominated andinterfered with the formation and administration of, and contributedfinancial and other support to, the Independent within the meaningof Section 8 (2) of the Act, and had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) of theAct.He recommended that the respondent cease and desist fromengaging in such practices, and that the respondent, in order toeffectuate the policies of the Act, (a) withdraw recognition from andcompletely disestablish the Independent as the representative of anyof its employees for the purposes of collective bargaining, (b) postnotices that it would cease and desist as aforesaid, and (c) reportto the Regional Director within 10 days the manner and form inwhich it had complied with such recommendations.Copies of theIntermediate Report were duly served on the respondent, on Local#410, and on the Independent.Thereafter the respondent and theIndependent duly filed exceptions to the Intermediate Report andother parts of the record 4No exceptions were filed by Local #410.Notice was thereafter duly given to all parties that they might filea brief with the Board by May 6, 1939. At the request of the In-dependent, and subsequently at the request of Local #410, twoextensions of additional time were granted to all parties, expiringMay 24, 1939.Pursuant to such notice, the respondent duly filed abrief, but neither the Independent nor Local #410 did so.Notice was also duly given to all parties that a, hearing for thepurpose of oral argument would be held before the Board, at Wash-ington, D. C., and that the argument of each party would be limitedto a half hour. The respondent and the Independent each havingduly requested the Board to be granted more than the half hourallotted for oral argument, the Board issued an order on April 14,1939, granting the respondent an hour for oral argnment, and anotherorder on May 16, 1939, granting the Independent an hour for oralargument.Pursuant to notice, a hearing for the purpose of oral2 Local ##410did not participate in this hearing.3 In denying the motion for a bill of particulars,the Trial Examiner stated that an ad-journment would he granted if evidence were adduced which surprised the respondent.Therespontent at no time requested an adjourmnent pursuant to this ruling, however.I Included with the exceptions of both parties were motions that the Board make certainfindings of fact and conclusions which the Trial Examiner had not made,and that theBoard dismiss the complaint. WE'STINGH'OUSE ELECTRIC & MANUFACTURING COMPANY 303argument, at which the respondent and Local #410 participated, wasduly held on May 26, 1939, before the Board, at Washington, D. C.5The Board has reviewed all the rulings of the Trial Examiner onmotions and on objections to the admission of evidence, and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.The Board has considered the exceptions filed by the re-spondent and by the Independent, the oral argument held before it,and the brief filed with it. Save as the exceptions are consistentwith the findings, conclusions, and order hereinafter set forth, theBoard finds them to be without merit. The motions made by therespondent and by the Independent, in their respective exceptions,that certain findings of fact and conclusions, as therein set forth, bemade by the Board, and that the complaint be dismissed, are, forreasons hereinafter set forth, hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE RESPONDENTThe respondent, a Pennsylvania corporation, maintains a place ofbusiness on Clearfield Avenue, Bloomfield, New Jersey.At all timeshereinafter referred to prior to December 1, 1936, the Bloomfieldplant was owned by the respondent's wholly owned subsidiary, theWestinghouse Lamp Company, but at all times since the said datehas been owned by the respondent.The Bloomfield plant is oper-ated by the respondent's Westinghouse Lamp Division, which alsooperates two other plants in New Jersey, one in Belleville, and theother in Trenton.The Bloomfield plant normally employs about 2,500 employees,and manufactures, sells, and distributes lamps, power tubes, X-raytubes, and related articles.During the 12-month period from April1, 1937, to March 31, 1938, the materials purchased by the respondentfor its Bloomfield plant and transported from points outside of NewJersey amounted to about $2,400,000, or 54 per cent of the total pur-chases for this plant.During the same period, the products sold bythe respondent from its Bloomfield plant and transported to pointsoutside of New Jersey amounted to about $8,427,000, or 95 per centof the total sales from this plantsThe Independent did not appear at this hearing.The respondent stipulated at the hearing that at its Bloomfield plant it was engaged incommerce within the meaning of the Act,and that it would not contest the jurisdiction ofthe Board on that ground, 304DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDLocal #410 is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership the respondent'semployees at its Bloomfield plant, with the exclusion of certain super-visory employees.The Independent is an unaffiliated labor organization, admitting tomembership the respondent's employees at its Bloomfield plant.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn determining whether the respondent engaged in unfair laborpractices by dominating and interfering with the formation andadministration of, and contributing financial and other support to,the Independent, we shall consider certain events which occurredprior to July 5, 1935, the date when the Act went into effect.How-ever, we make no finding of unfair labor practices with reference tosuch events.The actions of the respondent prior to the said datedo not constitute unfair labor practices under the Act; they merelyhelp to determine whether the respondent engaged in unfair laborpractices subsequent to the said date.7In August 1933 the Westinghouse Lamp Company, the respondent'swholly owned subsidiary and its predecessor as legal owner of theBloomfield plant, established and sponsored at the Bloomfield plant,and also at two other New Jersey plants in Belleville and Trenton,a Joint Conference Committee Plan, herein called the Plan, to pro-vide a "direct method of handling questions" between the manage-ment and the employees.The Plan provided, in substance, for three different kinds of jointcommittees, each composed of equal numbers of "executive" employeesappointed by the management, and of "process and non-process" em-ployees elected for an annual term by their fellow employees.Thesethree kinds of committees were (1) a "Joint Departmental Commit-tee" for each of the nine "departments" established by the Plan 8 itssizedepending upon the number of employees in the "department";(2) a "Joint Executive Committee," composed of one elected memberfrom each of the nine Joint Departmental Committees and a likenumber of management appointees; and (3) a "Joint Conference7SeeNational Labor Relations Board v.PacificGreyhound Lines, Inc.,303 U. S. 272.8One of the"departments"was apparently located at the Belleville plant, and anotherat the Trenton plant. WESTINGHOUSE ELECTRIIC S, MANUFACTURING COMPANY 305Committee," composed of all the appointed and elected members ofall the foregoing committees. In general, a Joint Departmental Com-mittee dealt with all local matters, and referred matters to the JointConference Committee only when they involved the interests of other"departments."It was the duty of the Joint Conference Committeeto consider all matters referred to it by any of the Joint Depart-mental Committees, or by the Joint Executive Committee ; and itwas the duty of the Joint Executive Committee to consider all mat-ters referred to it by the Joint Conference Committee, and to makerecommendations thereon to the Joint Conference Committee, or tothe management.The Plan did not confer authority on any of thejoint committees to bind the management, the function of the com-mittees being merely advisory.The Plan further provided that all "process and non-process" em-ployees were eligible to vote for committee members, but that onlythose employees eligible to vote who had been in the continuousemploy of the Westinghouse Lamp Company for at least 2 yearsimmediately preceding an election were eligible for election to thecommittees.The Plan also provided that "leaving the employ" oftheWestinghouse Lamp Company, or "being transferred to anotherdepartment," constituted a vacancy in any committee.The methodof amending or terminating the Plan was to be subsequently estab-lished by the committees.The Plan made no provision for anymeetings of the employees, or of the elected members by themselvesin the absence of the members appointed by the management ; norwas there any provision for becoming a member of the organization(as distinguished from automatic participation by all employees), orfor dues or any other form of financial support.Voting was conducted and all committee meetings were held in theplant during working hours; and all expenses, including the prepara-tion and distribution of minutes and the pay of the elected committeemembers, were borne by the respondent.The Plan was revised in minor respects a year later, in August1934, by the Westinghouse Lamp Company.The chief changes werethe addition of provisions that three-fourths of the members of a jointcommittee were necessary to constitute a quorum, that amendments tothe Plan must be approved by two-thirds of the Joint ConferenceCommittee and of the Joint Executive Committee before being "sub-mitted to the management," s and that the plan could be terminatedjointly by the management and the employees.After July 5, 1935, the effective date of the Act, the Plan continuedin operation without change. In August 1936, the Plan was againrevised in minor respects by the Westinghouse Lamp Company, theThere was no provision that an amendment duly passed by the Joint Committees shouldbecome effective without the management's approval. 306DECISIONS OF NATIONALLABOR RELATIONS BOARDchanges being chiefly in terminology.However, themanagement wasno longer expressly restricted to "executive" employees in makingappointments to the joint committees, but apparently might appointany employee; and all the employees not so appointed by the manage-ment (not merely the non-supervisory employees) were eligible tovote and to be elected as committee members.10The word "Joint" be-fore the committee names was generally dropped, and the former"JointExecutive Committee" was renamed the "Advisory Com-mittee."After the legal title to the Bloomfield plant was transferred to therespondent on December 1, 1936, the respondent continued to operatethe Plan as an advisory agency to the management.On March 5,1937, the respondent issued a printed revision of the Plan, the onlychange being in the name of the management.The respondent concedes," and we find, that it dominated andinterfered with the administration of, and contributed financial andother support to, the Plan.However, the complaint does not allege,and we make no finding, that the respondent engaged in unfair laborpractices with respect to the Plan.B. Local #410Sometime in March 1937, a labor organization was formed amongthe employees at the Bloomfield plant by the United Electrical &RadioWorkers of America'12 which granted the organization acharter as Local #410 on April 17.In May 1937, Local #410 held a meeting in the Recreation Roomof the plant, pursuant to permission obtained from Harry D. Madden,the plant manager.Later in the same day John E. Blendermann,a foreman, called Harold C. Conselyea, the president of Local #410,to the office of F. C. Thorns, the superintendent of Conselyea's divi-sion.Conselyea testified that Thoms then stated, in the presenceof Blendermann and Kestner, the assistant superintendent of thedivision, that he understood that Conselyea had had "a C. I. O.10 The eligibility requirement for elected members was reduced to 1 year of previousemployment.11 At page 10 of its brief,the respondent states that"the fundamental characteristic ofthe Joint Conference Plan lay in the appointment by the management of one-half of themembership of each of the committees serving under the Plan(Ex. B8, Art.V).Thisfeature,coupled with the provisions of the Plan that `appointed'members by their absencefrom committee meetings could block transaction of business(Ex. B8, Art. VII),and thatneither the Plan nor its rules could be amended without approval by at least some of suchmembers(Ex. 138, Art. X),gave the management a substantial voice in the functioning ofthe Plan.***Also***,all non-supervisory employees***automati-cally became members***."In addition,no dues or other form of financial sup-port was provided for the operating expenses of the Plan, which were borne by therespondent.12 The name of this parent organization was changed to the United Electrical, Radio &Machine Workers of America prior to the verification of the charge on which the complaintherein is based. WESTINGHOUSE BUrn'CTBILC & TAIANUFACTURLNG COMPANY307meeting" in the Recreation Room that afternoon, to which statementConselyea replied in the affirmative ; that Thorns then asked Consel-yea, "Which is more important, your job or the Union?"; thatConselyea answered, "Naturally, my job"; and that Thorns admittedknowing that Madden had already given Conselyea permission tohold the meeting, but, after pointing out that Conselyea was neededaround his machines and that he could not afford to be away fromthem '13 closed by saying that Conselyea could have no meetings afterthat one.Neither Thorns nor Kestner was called as a witness, andBlendermann, who was called, did not testify concerning this incident.We find that the incident occurred substantially as testified to byConselyea.The respondent urges in its brief that it is a fair inference thatThorns spoke to Conselyea about this meeting because Conselyea hadnot taken the matter up with Thorns beforehand, so that arrange-ments could be made to take care of Conselyea's work.We do notagree with that interpretation of the evidence.There is no showingthatMadden's permission did not include an express or impliedpermission for Conselyea to leave his work.Madden did not testifyabout the incident, and Thorns did not testify at all.We are of theopinion and find that Madden's permission did include an expressor implied sanction for Conselyea to leave his work, since it seemsreasonable to us that Madden knew the circumstances under whichhe had granted Local #410 the right to use the Recreation Room.We further find that Thorns, by such statements, intended to dis-courage Conselyea's participation in union activity.However, evenif, contrary to our finding, Thorns' actions were motivated primarilyby the consideration urged by the respondent, nevertheless the termsin which the reprimand was couched-the alternative choice of Con-selyea's job or the Union-plainly showed that it was intended toconvey a threat because of the union activity in which Conselyeawas engaged, and we so find.On May 14, 1937, Conselyea and other officers of Local #410had their first meeting with Madden.At this meeting, Local #410requested the use of the company bulletin boards at the plant.Madden denied this request, saying that it would "affect the moraleof the employees" and "might eventually stir up trouble" if theuse of the bulletin boards were granted to Local #410.Local #410also requested recognition as the exclusive bargaining representative,but Madden stated that such recognition would be accorded only uponcertification by the Board.14Meetings between Local #410 and'Conselyea was not paid for the time spent at the afternoon meeting, as he had"punched out" to attend it.14There is no issue under the pleadings, and no showing in the record, as to whether ornot Local #410 at any time represented a majority of the employees in any unit claimedto be appropriate for the purposes of collective bargaining at the Bloomfield plant. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDMadden were thereafter held at intervals, for the purpose of discuss-ing matters of interest to members of Local #410.On June 9, 1937, Conselyea requested Madden for permission touse the Recreation Room for a meeting the following afternoon.Madden granted this request.At the same time Conselyea requestedpermission to have "an outside member of the C. I. 0." address thismeeting.Madden refused this request, stating that the RecreationRoom was for the use of employees only. The record does not dis-close that this meeting was held, but Local x$410 did not thereafteruse the Recreation Room.We find that, by the foregoing acts, the respondent interfered with,restrained, and coerced its employees at the Bloomfield plant in theexercise of the rights guaranteed in Section 7 of the Act.The complaint alleges that the respondent interfered with, re-strained, and coerced employees by keeping the meetings and mem-bers of Local #410 under surveillance.The evidence does not sus-tain this allegation, and it will be dismissed.C. Formation of the independent15On April 12, 1937, the Supreme Court of the United States, inpassing on the validity of the Act for the first time, decided that itwas constitutional.16Two days later, the Miscellaneous Depart-mental Committee held a special meeting in the office of E. H. Vernet,the manager of the Industrial Relations Department at the Bloom-field plant, and one of the two secretaries of all the committees estab-lished under the Plan.-At this meeting, Vernet undertook to obtainthe opinion of the respondent's legal department by April 21, thedate of the next meeting of the Joint Conference Committee, as towhether the Plan was valid under the Act, and, if not, what changesshould be made. In accordance with the provisions of the Plan withrespect to amendments,"' the meeting requested the Joint ConferenceCommittee to appoint a subcommittee to review the status of thePlan under the Act and to submit proposed revisions to the em-ployees to bring about conformity with the Act.A meeting of the Joint Conference Committee was held a weeklater, on April 21, 1937, at 10:30 a. m., in the Research Conference11 The respondent contends that Newton,who testified in some detail concerning what heconceived to be the formation of the Independent, is not a credible witness.Our findingsof fact as to the formation of the Independent, however, are based almost exclusively on thetestimony of Joseph J. Donnelly,whose credibility the respondent not only does not attack,but for which it affirmatively vouches in its brief.16National Labor Relations Board v. JonesitLaughlin Steel Corporation,301 U. S. 1,and related cases.17The other secretary was Frank Shepard,an elected committee member.11 The Plan in effect at this time required that proposed amendments first be submittedto the Joint Conference Committee by either a Joint Departmental Committee or the JointAdvisory Committee. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 309Room of the plant, under the chairmanship of J. Whitmore, thesuperintendent of one of the divisions of the respondent's Westing-house Lamp Division.At this meeting, Vernet reported on theApril 14 meeting of the Miscellaneous Departmental Committee, butadded that no reliable information had been obtained on the statusof the Plan under the Act. On Shepard's motion, 10 employees-were appointed as a subcommittee to revise the Plan so that it wouldconform to the requirements of the Act. Donnelly, who was anelected committee member and 1 of the 10 employees appointedon this subcommittee, then asked for a general discussion of "what iswanted." 20A discussion followed, in which three of the supervisoryemployees of the subcommittee participated.Most of the membersstated that they wanted the Plan continued, but in less cumbersomeform, without members appointed by the management and withoutoutside affiliation.Donnelly then moved that a poll of the em-ployees be taken on the question of affiliation, but after further dis-cussion he withdrew his motion.There had been two informal lunch-time meetings of some of thepersons on this subcommittee prior to their appointment on April21, and there were about five more meetings of the subcommitteeafter April 21, all in the plant and during working hours.How-ever, this subcommittee never made any formal report or recom-mendation to the Joint Conference Committee, or to the employees.A special meeting of the elected members of the Joint ConferenceCommittee was called at Madden's request for May 12, 1937. Thismeeting was held in the plant, beginning at sometime between 10and 11 o'clock in the morning.At the meeting, Madden announcedthat the respondent would no longer contribute support to the Plan,and that the Plan would be discontinued.Madden then made anaddress, stating that he was not interested in what type of labororganization the employees adopted, since that was their own busi-ness, and asking if the elected members present would care to discussthe situation among themselves.If so, he added that he wouldwithdraw but would be available at his office if he were neededfor anything later on.The members present indicated that theywished to adopt this suggestion, and Madden and Vernet, the onlynon-elected members then present, accordingly withdrew.After electing Donnelly chairman of the meeting, those presentproceeded to tabulate a poll that some of the elected representativeshad taken in various informal ways among some of the employees,during working hours, on the question of affiliation.The sentiment19Four of the ten were supervisory employees:namely, W. Gero (superintendent of Divi-sionNo. 313), E. Schmid(head chemist),G.Thierbach(assistant superintendent ofDivision No. 330),and w. Wallace(a supervisor in Division No. 307).'9Board Exhibit 6, the minutes prepared and mimeographed by the respondent. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDof the employees polled, as reported by the representatives present,appeared to be about 80 per cent opposed to affiliation with anynational labor organization.After a lengthy discussion as to whatsteps should be taken, lasting until 3 or 4 p. in., the elected membersrecalledMadden to request him to continue to recognize the repre-sentatives of the Plan until a new labor organization was formedto take over the functions of the Plan, and to close the meeting.Madden replied that he would be glad to meet with any individualsor any group at any time.However, no further meetings were there-after requested or held under the Plan.No formal termination ofthe Plan, as provided for .in its constitution, appears to have evertaken place.About the middle of May 1937, J. Hennelly, an elected committeemember under the Plan, invited about 20 employees, who, hethought, would be interested in forming an "independent" union, toa meeting in the Recreation Room of the Bloomfield plant at 7:30p. in. on May 20, after working hours, for the purpose of organizingsuch a union.Almost all of these 20 employees were elected mem-bers of the Joint Conference Committee prior to the discontinuanceof the Plan.The meeting was held in accordance with the invita-tion,with Donnelly acting as chairman, and lasted about 21/2 or 3hours.After a discussion, of which the record discloses practicallyno details, the meeting authorized Donnelly and Shepard to drafta constitution for the organization along the lines suggested by thesubcommittee appointed to revise the Plan.The meeting also author-ized the printing of application cards stating that the signer wascontributing "$______" to the "Employees' Independent Union" asa credit against the dues thereafter to be established, and that heagreed to abide by and uphold the constitution of the Independentand designated its officers as his representatives.In accordance with the foreclosing instructions, Donnelly pro-ceeded to draft the desired constitution and bylaws, based on notesof the meetings previously held by the subcommittee and draftsprepared at those meetings.The constitution and bylaws so draftedwere printed on June 4, 1937.The printed copy states on its cover :"Approved June 1937."However, there is no evidence in the recordthat this document was approved by the members of the Independ-ent.21Nevertheless, the said constitution and bylaws have been ineffect ever since the Independent began functioning.a The respondent contends that the statement in the application cards that each appli-cant agrees to "abide by and uphold"the constitution of the Independent indicates that theapplicant has ratified this particular document.We think that the statement in the appli-cation cards,without further proof, can be taken to mean only that the applicant agrees toabide by and uphold whatever constitution may be adopted by the Independent,and is inthe nature of a general authorization rather than a ratification of a specific document.But even if the respondent's contention were correct,we think that such ratification wasnot uninfluenced by the respondent's previous conduct with respect to the Plan. WESTINGHOUSE ELr'CTR11C & MANUFACTURING COMPANY 311During the first part of 1937 Donnelly gave two talks to the em-ployees in the Recreation Room, during lunch periods, to inducethem to join the Independent.22Permission was granted to use theRecreation Room for these talks, and also for many subsequent meet-ings of the Independent,23 but such activities were not allowed tointerfere with working time; and rent was generally charged.The respondent urges that it maintained an impartial attitudetoward the rival labor organizations in its Bloomfield plant, in thatit granted both of them the privilege of using the Recreation Roomuntil they obtained their respective outside meeting places.We arenot persuaded by this contention.We have seen that the respondentrefused to permit Local #410 to have an outside organizer addressany meeting of employees in the Recreation Room.By that action,the respondent permitted its employees to use the Recreation Roomin connection with labor activities only in those cases where thespeakers were restricted to employees.24The respondent made noshowing that it had ever placed such an unusual limitation upon theuse of the Recreation Room during the existence of the Plan, beforethe advent of Local $410. Thus, there is no question here of theimpartial application of a plant rule of past standing.Moreover,the respondent offered no explanation of its motive for first invokingthe restriction when Local #410 sought to have an outside organizeraddress an employee group.25Under these circumstances, we find that the respondent placed arestriction upon the use of its Recreation Room to permit the Inde-pendent to make frequent use of the said Room, while preventingLocal #410 from doing so unless it, surrendered its right to outsideaffiliation, and that the respondent thereby discriminated againstLocal #410 in favor of the Independent and contributed support tothe latter organization..Marion McNicholas,a member ofthe Independent,on one occasion made a campaignspeech inthe FlashlightDepartmentof the plant during her lunch period.She had been.an elected employee representative under thePlan untilSeptember6, 1934, at which timeThorns removed her from thelist of employees eligiblefor election and had her appointedas a management representativewith the explanation that she had become a supervisoryemployee upon her promotion to the position of monitor (in charge of 8 or 10 productionemployees),a position which she still occupiedat the time of the hearing.SeeNationalLabor RelationsBoard v. American Manufacturing Company,etat.,106F. (2d) 61(C. C. A. 2),as to the supervisory capacity of such anemployee,regardlessof the powerto hire anddischarge.23The Independent did not obtain outside quarters for its meetingsuntil August 1937." The Act guarantees the rightof employeesto form,join, or assist labor organizations,without limitingsuch organizationsto those whosemembership is composed exclusively offellow employees.The Act also guarantees the right of employees to bargain collectivelythrough representatives of their own choosing,withoutlimiting suchchoice to fellowemployees.u In the absence of such an explanation,we arenot unmindfulof the reasons given byMadden for denying Local#410 the useof the respondent's bulletinboards, namely thatitwould "affectthe moraleof the employees" and "might eventually stir up trouble."283029-41-vol. 18-21 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 21, 1937, the Independent held an election for officers inthe Recreation Room during the lunch period.Two days later, onJune 23, the respondent began to deal with the officers so elected, asthe representatives of the Independent'smembers.On June 29, inless than a month after the commencement of its campaign for mem-bers, the Independent claimed to represent a majority of the respond-ent's employees at the Bloomfield plant, and requested recognitionas the exclusive representative of such employees.The respondentrefused to grant this request, stating that exclusive recognition wouldbe accorded only to a labor organization duly certified by the Board.The respondent thereafter continued to deal with the Independent asthe representative of its members only.On August 10 the Inde-pendent duly filed with the Board a petition for investigation andcertification, pursuant to Section 9 (c) of the Act.26D. Structure of the IndependentThe constitution and bylaws of the Independent provide in partthat any employee regularly on the pay roll of the respondent's West-inghouse Lamp Division is eligible for membership in the Independ-ent.27Any member below the rank of assistant foreman, who was inthe continuous-employ of the respondent's Westinghouse Lamp Divi-sion for at least 2 years prior to the date of election, is eligible forelection to the office of president, vice president, or secretary-treasurerof the Independent, for an annual term.The respondent's Westing-house Lamp Division is divided into 10 "departments," which are thesame as wereestablished under the Plan (except that one of the old"departments" is split up into two new "departments"), and each ofthe 10 "departments" has its Local Committee, composed of 1 repre-sentative for every 100 members employed in that "department."Anymember below the rank of assistant foreman, who has been in thecontinuous employ of the respondent's Westinghouse Lamp Divisionfor at least 1 year prior to the date of election, is eligible for electionto the Local Committee of the "department" in which he is employed,for an annual term.Any member of a Local Committee, except thepresident, the vice president, and the secretary-treasurer, is eligible for26 On August 23, 1937,the United Electrical&Radio Workers of America duly filed acharge alleging in part that the respondent,at its Bloomfield plant,dominated and inter-fered with the formation and administration of, and contributed financial and other sup-port to, the Independent.Pursuant to our usual practice in such cases,action on theIndependent's petition has been held in abeyance pending final disposition of the allega-tions contained in the charge.An amended charge, containing similar allegations, wasduly filed by Local#410 on March 5, 1938; and the complaint herein, based on theamended charge,was issued 3 days later.27The membership of the Independent in practice is limited to the employees at therespondent's Bloomfield plant, and does not include the employees at the Belleville or Tren-ton plant.Supervisory employees are eligible for membership, apparently. WESTINGHOUSE ELE'C'TRIC & MANUFACTURING COMPANY 313election to the General Council as the representative of that Local Com-mittee, for an indefinite term, subject to the wishes of the Local Com-mittee represented.The duty of the General Council is to "contactmanagement . . . on subjects of interest" to the Independent.28 Thepresident and the treasurer of the Independent, together with thetreasurers of each of the 10 Local Committees, constitute a standingcommittee to determine and direct the organization's financialpolicies.20The constitution further provides that "leaving the employ" of therespondent'sWestinghouse Lamp Division or "being transferred toanother jurisdiction" constitutes a vacancy in any committee, and"termination of employment" at the respondent's Westinghouse LampDivision constitutes a vacancy in the office of president, vice presi-dent, or secretary-treasurer.There is no evidence in the record that the constitution and bylawsof the Independent, as set forth above, were subsequently amended.E. Conclusions with- respect to the IndependentWe have found that the respondent dominated and interfered withthe administration of and contributed support to the Plan until May12, 1937, when as a result of the decisions of the Supreme Court of theUnited States the respondent announced that the Plan would be dis-continued.The respondent, although advised in the May 12 meetingthat it was intended to form a new labor organization to replace thePlan, at no time thereafter took any steps to dissipate the continuingeffects on the employees of its past activities with respect to the Plan,nor did it in any way seek to advise its employees that it no longerdesired to influence their exercise of the rights guaranteed in Section7 of the Act.30On the contrary, the course of conduct pursued by the respondentuntil the Independent was successfully launched served to induce itsemployees to accept the Independent as a substitute for the Plan, andbeliedMadden's May 12 profession of disinterestedness in the formof organization selected by the employees.Thus, under the respond-ent's guidance a definite movement for revision of the Plan was ini-tiated 2 days after the Supreme Court decisions of April 12, 1937, at aspecial meeting of one of the Joint Departmental Committees, com-posed of equal numbers of management and employee representatives,held during working hours in the office of Vernet, the manager of the18 In practice,the officers of the Independent,who are ineligible for election to the Gen-eral Council,usually represented the organization in dealing with the management.m This committee,on June 29,1937,established dues at 25 cents per month.30We do not consider Madden's statements to the elected members of the Joint Confer-ence Committee,at the May 12 meeting,as amounting to giving notice to theemployeesthat the respondent no longer desired to influence their exercise of such rights.There isno showing that these statements were conveyed to the employees generally,in any manner. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's Industrial Relations Department and one of the Plan'stwo secretaries.At that meeting Vernet undertook to secure the ad-vice of the respondent's legal department on the question of revisionof -the Plan to conform to the Act. One week later, at a meeting ofthe Joint Conference Committee, 10 members, including 4 supervisoryemployees, were appointed to prepare a revision of the Plan.This10-man subcommittee thereafter held approximately 5 meetings inthe plant during working hours, prior to May 12, 1937, for the purposeof discussing and preparing drafts of such a revision.After the sub-committee had held these five meetings and had prepared a draft con-stitution for an inside union, the respondent called the special meetingof May 12, 1937, and announced that the Plan would be discontinued.On May 20, 1937, 8 days after the announcement of the discon-tinuance of the Plan, at a meeting of about 20 employees, all of whom(without significant exception) were former elected committee mem-bers under the Plan, Donnelly, a member of the former 10-man sub-committee, and Shepard, the employee representative who hadmoved the appointment of the 4 supervisors and the 6 other em-ployees to the subcommittee, were authorized to prepare a constitu-tion for an inside organization, along the lines suggested by thatsubcommittee.Donnelly then drafted a constitution based upon notesof the prior meetings held by the subcommittee and upon drafts pre-pared in those meetings.The constitution was accepted promptlyby the group of 20, and was printed on June 4, 1937, without everbeing submitted to the miembership for approval. Less than amonth thereafter, with little apparent effort having been needed toobtain members, the Independent claimed a majority of the approx-imately 2,300 employees below the rank of assistant foreman at theBloomfield plant, and the respondent admitted this claim.Meanwhile, during the period from April 12 to the end of June, bywhich time the Independent was fully launched as the successor tothe Plan, the respondent had made plain its hostility to outsideorganizations (1) by its threat to Conselyea, (2) by in effect refusingto permit its employees to use the Recreation Room for an outsideorganization, and (3) by announcing to Local #410 that to permititto use the plant bulletin boards "would affect the employees'morale" and "might stir up trouble."Upon the basis of the foregoing facts, we find that the employeesat the Bloomfield plant were not freed from the respondent's domi-nation of the Plan prior to May 12, 1937,31 and that their acceptanceof the Independent, under the circumstances recited, was not theirfree and voluntary act, but was the product of the respondent's con-81 CompareMatter of Wisconsin Telephone CompanyandTelephone Operators Union,Local 175-1, International Brotherhood of ElectricalWorkers,12 N. L. R. B. 375. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 315tinuing interference with and domination of their efforts directedtoward self-organization.Several provisions of the Independent's constitution subject theorganization to the respondent's continuing control, and reflect therespondent's domination of it.The respondent can prevent a mem-ber from becoming eligible for election as an officer or committeemember, because of the eligibility requirement of continuous em-ployment at the respondent's Westinghouse Lamp Division for acertain period prior to election.The respondent can also deprive aduly elected officer or committee member of his office and his repre-sentative status by discharging him, by transferring him from itsWestinghouse Lamp Division, or, except in the case of the president,the vice president and the secretary-treasurer, by merely transferringhim to another "jurisdiction" within its Westinghouse Lamp Divi-sion, because of the provision of the constitution regarding vacancies.These provisions furnish a sufficient threat to insure that the rep-resentatives of the Independent will not become genuinely independ-ent of the respondent's wishes, and clearly render impossible any bonafide collective bargaining. 32The respondent's mere possession ofsuch a power to control the Independent's representatives in and ofitself amounts to domination and interference with the administra-tion of the Independent, for the reason that the respondent neverneeds to deal with a representative it does not find sufficiently amen-able, and because the representative himself knows that he will losehis right to represent the employees or to bargain for them if hebecomes too independent of the respondent's wishes.To sum up, the Independent was formed among employees accus-tomed over a long period of time to being represented by a labororganization dominated by the respondent; it was formed shortly afterthe respondent, as a result of the Supreme Court decisions uphold-ing the constitutionality of the Act, had announced the discontinu-ance of this admittedly dominated organization, which had been inoperation for almost 2 years after being proscribed by law ; it wasformed by prominent representatives elected under the dominatedorganization; its constitution was drafted by a representative whohad been appointed to, the joint subcommittee 33 established to revisethe dominated organization so as to conform to the Act, and who hadattended the subcommittee's meetings at which such a revision of theorganization was discussed and drafts prepared; its constitution con-tinued to subject the representatives of the new organization to the81 SeeNational Labor Relations Board v. Pennsylvania Greyhound Lines, Inc.,303 U. S.261, at 268,where Mr.Justice Stone,In enforcing the Board's order of disestablisbment asto a similarly controlled labor organization,said : ". . . collective bargaining is a shamwhen an employer sits on both sides of the table."33This subcommittee included four supervisory employees,who were management repre-sentatives under the Plan. 316DECISIONS Or NATIONAL LABOR RELATIONS BOARDrespondent's control; and it was formed at a time when the threatof genuine organization had become real, since Local #410 had begunorganizing about 2 months earlier. In the face of such circumstancesthe respondent, although advised on May 12 by the representativesof the old organization that a new organization was to be formed toreplace the old one, at no time took any steps to alter the naturalimpression of the employees that the representatives of the old organ-ization reflected the respondent's desires in organizing the new one;and, as a result, the new organization was able to enroll a majorityof the plant's 2,300 employees within less than a month after it firststarted to recruit members.We have heretofore held, and we now hold, that a labor organizationwhich is subjected by its constitution to the employer's control, and.which was formed by the representatives of a dominated organiza-tion among employees who have not been freed from the habit ofbeing represented by that organization, especially if modeled alongthe lines suggested by a group including supervisory employees, isdominated and interfered with within the meaning of the Act. 34The respondent contends that facts occurring subsequent to theevents thus far recited are material to the issue of domination, andshow that the Independent is now free from interference by therespondent.In substance, such facts are that the respondent, al-though agreeing with the Independent's claim of a majority as earlyas June 29, 1937, refused to grant the Independent's request forrecognition as the exclusive bargaining representative, and stated thatexclusive recognition would be accorded only to a, labor organizationduly certified by the Board; that the respondent thereafter continuedto deal with both Local #410 and the Independent, as the representa-tive of their respective members only; and that the Independent, onAugust 10, 1937, filed a petition for investigation and certificationof representatives, pursuant to Section 9 (c) of the Act, on which nofinal action has yet been taken.We think that such facts neitherhave the probative value ascribed to them by the respondent noralter the dominated character of the Independent.Moreover, sincethere is no evidence in the record that the original constitution andbylaws of the Independent were subsequently amended, we concludethat the organization lacks the independence which would entitle itto represent employees for the purposes of collective bargainingwithin the meaning of the Act. 3584Matter of Phelps Dodge Corporation-United Verde BranchandAmerican Federationof Labor, et al.,15 N. L. R. B. 732.se SeeNational Labor Relations Board v. Pennsylvania Greyhound Lines, Inc.,supra,where Mr. Justice Stone, in approving the Board's disestablishment order as to a company-dominated union,said that the employer,by unfair labor practices,had "succeeded in es-tablishing a company union so organized that it is incapable of functioning as a bargainingrepresentative of employees," and that the company-dominated union therefore"could notwithout amendment of its by-laws be used as a means of collective bargaining contemplatedby Section 7." WESTINGHOUSE EELEICT'RIIC & MANUFACTURING COMPANY 317The respondent further contends that the foregoing acts do notwarrant a finding that its employees at the Bloomfield plant wereinfluenced by it in accepting the Independent, without further evi-dence to that effect.We do not agree. In the circumstances heredisclosed, no employee could fail to comprehend the fact that therespondent actively desired its employees to deal with it through theIndependent.Upon the basis of the foregoing facts, we find that the Independentstands in the same position as the Plan, which we found to have beendominated and supported by the respondent; 36 that the respondentdominated and interfered with the formation and administration of,and contributed support to, the Independent, and is dominating andinterfering with the administration thereof ; and that the respondenthas been and is interfering with, restraining, and coercing its employeesat the Bloomfield plant in the exercise of the rights guaranteed inSection 7 of the Act.The complaint alleged that the respondent contributed financialsupport to the Independent.The evidence does not support thatallegation, and we make no finding to that effect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent set forth in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The United Electrical, Radio & Machine Workers of America,Local #410, and The Employees' Independent Union, WestinghouseElectric & Manufacturing Company, Westinghouse Lamp Division,are labor organizations, within the meaning of Section 2 (5) of theAct.2.By dominating and interfering with the formation and ad-ministration of, and contributing support to, The Employees' Inde-zO SeeNational Labor Relations Board v. American Manufacturing Company,at al., supra,where the Court said : "In view of the identity of the persons who were most active in theformation of this union,and the similarity of the means employed . . . to set up the neworganization,we think it stands in the same position as .. , the Company Union of 1936,and that the Board could properly order it disestablished . . . 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent Union, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing employees atits place of business on Clearfield Avenue, Bloomfield, New Jersey,in the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices, with-in the meaning of Section 8 (1) of the Act, with respect to the allegedsurveillance of the meetings and members of the United Electrical,Radio & Machine Workers of America, Local #410.THE REMEDYHaving found thatthe respondent has engaged in unfair labor prac-tices,within the meaning of Section 8 (1) and (2) of the Act, bydominating and interfering with the formation and administration of,and contributing support to, the Independent, and by dealing with itas a representative of employees, we shall order the respondent to ceaseand desist from engaging in such practices.We conclude, moreover,that the continued existence of the Independent as a bargaining repre-sentative would be a continuing obstacle to the exercise of the em-ployees' right of self-organization and to bargain collectively throughrepresentatives of their own choosing; and that the employees wouldnot be freed from the effects of the respondent's previous interference,restraint, and coercion, and the policies of the Act would therefore notbe effectuated, merely by the respondent's performance of such a nega-tive order, without also requiring the respondent to take certainaffirmative action.We shall therefore order the respondent to dis-establish the Independent as the representative of any of its employeesfor the purposes of collective bargaining, and to notify its employeesat the Bloomfield plant that the respondent will comply with all of theprovisions of our order."'ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Westinghouse Electric & Manufacturing Company, and its officers,agents, successors, and assigns, shall :37 SeeNational Labor Relations Board v. Pennsylvania Greyhound Lines,Inc.,303 U. S.261,supra. WESTINGHOUSE ,ELECTRIC & MANUFACTURING COMPANY 3191.Cease and desist from :(a)Dominating or interfering with the administration of, or con-tributing support to, The Employees' Independent Union, Westing-house Electric &Manufacturing Company,Westinghouse LampDivision, or dominating or interfering with the formation or admin-istration of, or contributing financial or other support to, any otherlabor organization of its employees;(b)Recognizing The Employees' Independent Union as the repre-sentative of any of its employees for the purposes of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of work;(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from, and completely disestablish,The Employees' Independent Union as the representative of any ofits employees for the purposes of dealing with the respondent concern-ing grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of work;(b) Immediately post notices in conspicuous places at its place ofbusiness on Clearfield Avenue, Bloomfield, New Jersey, and maintainsuch notices for a period of at least sixty (60) consecutive days, statingthat the respondent will cease and desist from the aforesaid practices,and will take the aforesaid affirmative action;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of service of this Order what stepsthe respondent has taken to comply herewith.AND ITIS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent engaged in unfairlabor practices, within the meaning of. Section 8 (1) of the Act, bykeeping under surveillance the meetings and members of the UnitedElectrical, Radio & Machine Workers of America, Local #410.